742 F.2d 750
Gerald D. MANN, Nancy L. Mann, Appellees,v.DISTRICT OF COLUMBIA, a government, Appellant.
No. 83-5677.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6)June 8, 1984.Decided July 27, 1984.

Lutz Alexander Prager, Charles L. Reischel, Washington, D.C., for appellant.
J. Kerrington Lewis, Lewis & Stockey, Pittsburgh, Pa., for appellees.
Before WEIS and BECKER, Circuit Judges, and ACKERMAN, District Judge*.
MEMORANDUM OPINION OF THE COURT
BECKER, Circuit Judge.


1
This case involves an unopposed interlocutory appeal from an order of the United States District Court for the Western District of Pennsylvania denying a motion by the defendant, the District of Columbia, to waive local rules 1(e) and 1(f), which require participation by local counsel in proceedings before that court and in the submission of pleadings.  A prior panel of this court has determined that we have appellate jurisdiction over this order under Cohen v. Beneficial Finance Corp., 337 U.S. 541, 69 S. Ct. 1221, 93 L. Ed. 1528 (1949).


2
We decline to decide the validity of the challenged rules, for it is patent that the federal courts have no statutory (and possibly constitutional) subject matter jurisdiction over this personal injury case.  The only conceivable basis of subject matter jurisdiction is diversity of citizenship.  See 28 U.S.C. Sec. 1332 (1982).  But, as Judge Richey has carefully observed in an opinion with which we agree entirely, the District of Columbia is not a citizen of a state for purposes of that section.   See District of Columbia v. L.B. Smith, Inc., 474 F. Supp. 894 (D.D.C.1979).  Accordingly, we remand this case and direct the district court to dismiss the action for want of subject matter jurisdiction.


3
Costs taxed against appellees.



*
 Honorable Harold A. Ackerman, United States District Judge for the District of New Jersey, sitting by designation